Title: 1760. Oct. 17.
From: Adams, John
To: 


       In the Beginning of May 58 Mr. Lambard, the Plantiff, gave a Lease of a House and Barn and Land in Germantown mentioned in the Writ to the Defendant Mr. Tirrell, and this Lease you will have with you. You will find by it, that Tirrill was to give illegible initial &c. the same Rent, that is sued for, in the present Action. In May 1759, i.e. at the End of the Year, Mr. Lambard went into the service, without making any new Contract, and Mr. Tirrell and his family continued in the House from that time to this. The Plantiff has frequently requested his Rent, but has been always refused, and at last he was obliged to bring his Action. As I said before there was no express Contract between the Parties, for the Year 1759, but as there was an express Contract for 58, and as the Defendant continued with his family, and as the Plantiff permitted him to continue in the House, the natural and legal Presumption is, that each Party was satisfyd with the old Terms, and intended the old Terms should continue. For had the Landlord been dissatisfyd with the Terms, it would have been his Business to have said, you must come upon a new Agreement or else leave the House, and had the Tenant been dissatisfyd he should have said I must have the Place for less Rent or else I must leave. But as each Party was silent, each Party implicitly consented that the old Conditions should remain; especially as the Terms were very reasonable. £70 old Tenor, a Year is a moderate Rent for that Place. There is a very convenient handsome new House, there is a good Barn, and several good Lotts of Land. Besides the House has had Licence for a Tavern for these 7 Years, and Mr. Tirrell has all along kept a Tavern there and does to this day. Now the single Priviledge of keeping a Tavern upon that Place is worth as much annually as this Rent. For Germantown, you all know is a Place of considerable Resort. Hardly any Gentlemen of Curiosity from any of the four Governments come to this Town, without taking a Ride to Germantown to see the Manufactures there, that of Glass and that of Stockings. Great Numbers of People go out from this Town upon Parties of Pleasure to Germantown, and there is a considerable Number of Inhabitants upon the Place and all these must be entertained and supplied, so that considering the House, Barn, Land, and these Priviledges the Rent is quite moderate, and there can be no Reason why each Party should not be confined, to those Terms, which the Defendants silence and Continuance in the House, raise a violent Presumption that he consented to, and I dont doubt, you’l give us the sum sued for accordingly.
      